Citation Nr: 0022966	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disability has been submitted or secured.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for pes planus has 
been submitted or secured.  

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1986 until 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998, 
from the Waco, Texas, regional office (RO) of the Department 
of Veterans Affairs (VA) which confirmed and continued a 
10 percent disability evaluation for low back strain.  The RO 
also determined that new and material evidence adequate to 
reopen a claim of entitlement to service connection for a 
right knee disability and pes planus had not been submitted.

A personal hearing on appeal was held on October 29, 1999, in 
Waco, Texas, before Mary M. Sabulsky, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 
38 U.S.C.A. § 7107 (West 1991)).

The issue of entitlement to an increased rating for low back 
strain, currently evaluated as 10 percent disabling, will be 
discussed in the Remand section of this decision.


FINDINGS OF FACT

1.  By rating decision dated in September 1992, the RO denied 
service connection for bilateral knee condition and pes 
planus and notified the veteran of the decision; he did not 
appeal.  

2.  By rating decision dated in January 1993, the RO denied 
service connection for a right knee condition and notified 
the veteran of the decision; he did not appeal.

3.  RO decisions in November 1995, and January 1997 
determined that new and material evidence had not been 
submitted adequate to reopen the claim.  

4.  The additional evidence added to the record since the 
January 1997 RO rating decision, is cumulative and 
repetitious; does not bear directly and substantially upon 
the specific matter under consideration; and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in January 1997 determining that new 
and material evidence had not been submitted adequate to 
reopen the claim of entitlement to service connection for a 
right knee condition and pes planus is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a right knee condition and pes planus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee disability and pes planus

Factual background

The veteran was discharged from the United States Army in 
December 1991.  In March 1992, the RO received his claim for 
VA benefits for several disabilities to include left knee and 
both arches.  In April 1992, the veteran sought service 
connection for both knees and both feet.  

Service medical records show that in March 1987 the veteran 
complained of right foot pain for six weeks with no trauma.  
Findings show no swelling, no redness, no "ecamosis", and 
good range of motion.  The assessment was right foot pain and 
the veteran was provided Spenco and heel pads for a trial 
period.  Other than the one entry reflecting complaints of 
right foot pain, the service medical records were negative 
for complaints, treatment, or diagnosis of pes planus.  In 
addition, service medical records were negative for 
complaints, treatment, or diagnosis of a right knee 
condition.  The discharge examination in December 1991 was 
negative for a bilateral knee condition and bilateral pes 
planus.  The clinical evaluation was normal for feet and for 
lower extremities.  

On VA examination in May 1992, the veteran complained that 
his left knee still hurt and that the bottom and sides of his 
feet hurt.  The clinical findings show flexion for both knees 
was 105 degrees, extension for both knees was 180 degrees.  
There were no crepitations, no swelling and no subluxation.  
There was a negative Lachman test and negative McMurray test.  
The X-ray of the left knee was reported as negative.  A 
diagnosis of flatfoot, bilaterally, was furnished by X-ray 
examination.  Clinical findings noted no specific tenderness, 
no trigger points, no nodules, no deformity, and no calluses.  
There were good peripheral pulses.  The veteran's gait was 
normal.  He was referred to Podiatry for evaluation.

At the podiatry examination in June 1992, the veteran related 
experiencing problems with his "foot and ankles" while in 
service in Germany in 1987.  He recalled receiving foot 
supports.  Upon his return to duty in the United States, he 
was placed on activity profiles and used crutches for his 
foot problems.  The veteran complained that his feet became 
painful after activities.  The diagnosis was functional 
equinus bilateral and compensated forefoot varus (pes vagal 
planus).  X-rays revealed that the veteran had a pes planus 
type foot with a forefoot varus.     

Outpatient treatment records show that in April and May 1992 
the veteran had complaints of left knee pain and painful 
feet.  

In a rating decision dated in September 1992, the RO denied 
service connection for bilateral knee condition and for 
bilateral pes planus.  The RO indicated that service medical 
records show no record of pes planus or of a bilateral knee 
condition during active duty.  The RO further noted that no 
jurisdiction was taken on left knee pain because this was a 
symptom and not a ratable disability entity.  The RO notified 
the veteran of that determination; he did not appeal.

In November 1992, the veteran asked that the decision be 
reconsidered and submitted additional evidence of treatment 
records from April 1992 to May 1992 at the Temple VA Medical 
Center (VAMC).  He claimed that he injured his right knee in 
service in 1986 and was issued arch supports for his feet.  A 
rating decision in January 1993 denied service connection for 
a right knee condition as this condition was not shown in 
service.  The veteran was notified of this decision; he did 
not appeal.

In June 1994, the veteran notified the RO that he was 
hospitalized for surgery on his right knee and sought to 
reopen his claim for service connection for the right knee.  
Treatment records for the period from January 1994 to July 
1994 were submitted showing treatment for right knee and 
feet.  A duplicate medical record for treatment in May 1992 
was submitted.  Additional VA treatment records show that the 
veteran had complaints of right knee pain.  In January 1994, 
the veteran reported injuring his right knee while running in 
service in 1987 and re-injuring it in 1988-89.  The 
impression was chondromalacia of the right patella and an 
exercise program was recommended.  In May 1994, the veteran 
presented with painful feet.  The assessment was pes planus.

In October 1994, the veteran requested to reopen the claim of 
service connection for bilateral pes planus.  Outpatient 
treatment records from Temple VAMC show that the veteran was 
treated for complaints of painful feet and painful right 
knee.  The report of VA examination for Persian Gulf War 
veterans in July 1994 shows that the veteran reported 
injuring his right knee in Germany playing basketball during 
service.  Although he had surgery on it in June 1994, he 
still experienced pain and swelling.  He also reported that 
the arches of his feet fell while he was in the Army and he 
still had foot pain.  Based on the veteran's recitation of 
history, the pertinent impression was pain of the right knee, 
secondary to previous injury.  There was no diagnosis 
provided of a foot condition.

Additional VA treatment records for the period from April 
1992 to January 1995 were submitted including duplicate 
copies of previously submitted treatment records.  These 
records show that the veteran sought treatment for his 
painful right knee and symptomatic flat feet. 

A rating decision in November 1995 determined that new and 
material evidence adequate to reopen the claim for right knee 
condition and pes planus had not been submitted.  Evidence 
considered included VA examinations in May 1992 and July 1994 
from Temple VAMC, a June 1994 report from the Temple Veterans 
Center, and outpatient treatment reports from Temple for the 
period from April 1992 to January 1995.  The RO determined 
that although the evidence shows complaints of right knee 
pain and of pes planus in 1994, the evidence did not show 
that a right knee condition or pes planus was incurred in or 
aggravated by the veteran's service.  

The veteran presented testimony at a personal hearing in 
April 1996 as evidenced by a copy of the transcript contained 
in the claims file.  The veteran feels that the problems with 
his right knee and pes planus are a direct result of the 
training and his service in Germany.  The veteran testified 
that while in Germany in service in 1986 or 1987, he injured 
his right knee while playing basketball.  He sought treatment 
and was given ice, an ace bandage, and a brace.  Later, after 
X-rays were taken, he was given another brace, put on 
crutches and placed on profile.  The doctor told him that it 
looked like he had deterioration of the bone.  The veteran 
continued to have problems while in service and at his 
discharge physical he complained about his right knee but no 
condition was identified.  After service, he continued to 
have problems with his right knee and sought treatment at the 
VA hospital.  In June 1994, the veteran had surgery on his 
right knee.  His right knee is still painful and at times 
will give way.

The veteran testified that prior to the right knee surgery in 
1994, while at work, his right knee locked causing him to 
fall.  His right knee felt numb for about 30 minutes; when 
the sensation returned, he was able to walk.  After that 
incident, he was told that right knee surgery should be 
performed.  His doctor told him that he had degenerative 
joint disease.  

The veteran testified that his arches started to drop during 
service in Germany.  He sought treatment for painful feet 
after running on cobblestones during physical training.  
While in Germany, he was provided arch supports which did not 
help.  While he was at Fort Hood, he continued to have the 
problem and was told by the doctor that his arches had 
completely dropped.  For more support, he was issued "shoe 
trees".  The veteran further testified that he was placed on 
profile numerous times with restrictions on running, jumping, 
and walking at his own pace.  The veteran denied having any 
calluses or unusual hard areas on his feet.  He testified 
that his shoes wore out more on the outside part of the sole. 

VA records received in December 1995 show that in May 1994, 
the veteran had complaints of painful feet and was given 
orthotics for pes planus.  In December 1995, the veteran had 
swelling of right knee following an episode of his knee 
giving way.  The impression was osteochondritis dissecans 
with degenerative joint disease.  

Additional VA records show that the veteran was seen for pes 
planus in April 1995.  In September 1995, his right knee had 
good range of motion and was negative for swelling and 
tenderness.  His left knee was reported as normal.  A report 
of an X-ray of the right knee in June 1996 shows mild 
degenerative changes involving the right knee.  The overall 
appearance was described as unchanged from the December 1995 
X-ray.  

A rating decision in January 1997 determined that new and 
material evidence adequate to reopen the claim for service 
connection for a right knee condition and pes planus had not 
been submitted.  The RO determined that the evidence 
considered did not show that the veteran either had a right 
knee condition or pes planus which was incurred in or 
aggravated during his period of active military service.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 1998.  The veteran had complaints of 
right knee pain, flat feet and fallen arches.  The latter was 
first noted in Germany in 1988.  The use of shoe inserts 
provided fairly good relief of symptoms.  The veteran 
reported injuring his right knee during a basketball game in 
1987 and that the pain had been progressive over the years.  
The veteran described his symptoms and related that he could 
usually perform his usual duties at work.  An X-ray report in 
October 1997 noted early degenerative joint disease of the 
medial joint compartment of the right knee.  An April 1992 X-
ray report noted pes planus bilaterally, otherwise negative.  
The diagnoses were osteochondritis dissecans of the right 
knee, medial compartment degenerative joint disease of the 
right knee, and bilateral pes planus.  

In October 1998, the veteran wrote that his service medical 
records will support trauma to his knee in November or 
December 1987 in Germany and in February 1988.  He also 
indicated that he had right knee surgery in June 1994.

The veteran testified at a personal hearing at the RO in June 
1999.  The veteran testified as to the circumstances relating 
to his right knee injury in service.  He testified that he 
continued to have right knee problems during service.  
Initially, when seen post service, no disability was found.  
Later, in 1993, fluid was drained from his right knee and in 
1994, surgery was performed on his right knee.  The veteran 
denied having problems with his left knee in service or since 
service.  

The veteran testified as to symptoms of flat feet manifested 
in 1988 in Germany.  He sought treatment during service and 
was issued arch supports to put in his shoes.  He continued 
to have problems with flat feet until the time he was 
discharged.  After service, the veteran sought medical 
treatment from VA and had been given arch supports.  He 
complains of a burning sensation in the bottom of his feet.  
The veteran testified that he sought treatment in 1992 or 
1993 and was currently still being treated.  

The veteran testified at a personal hearing before a member 
of the Board in October 1999.  The veteran described the 
original injury to his right knee that occurred while playing 
basketball in service.  It was noted that service medical 
records indicate that the veteran suffered a left knee injury 
in service, however, the veteran denied said injury.  The 
veteran testified that he only injured his right knee in 
service and received treatment for it in service.  The 
veteran claims that the entry was in error as he never 
injured his left knee, but has always had problems with his 
right knee.

The veteran also testified as to symptoms and manifestations 
of a right knee condition post service.  After right knee 
surgery in 1994, he continued to have symptoms and was issued 
a knee brace for support.  The veteran feels that the right 
knee disability is related to the injury he had in service.  
He denied any additional injuries to the right knee since 
discharge from service.  

The veteran also testified as to the problems noted with his 
feet in service.  While running on cobblestones, he 
experienced tingling and discomfort on the bottom of his 
feet.  He was issued arch supports and placed on profile 
several times.  After service he sought treatment and was 
issued "shoe trees" for flat feet.  

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); see also Hickson 
v. West, 12 Vet. App. 247 (1999).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also clarified that, 
with respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  Rather, it is 
each of the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Analysis

The Board notes that the record reflects final denials of the 
veteran's claim in September 1992, January 1993, November 
1995, and January 1997.  Since the last final denial on any 
basis was that of the January 1997 rating decision, the Board 
will consider whether new and material evidence has been 
submitted since that action.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (new and material evidence must be submitted since 
the time that the claim was finally disallowed on any basis).

The veteran contends that he injured his right knee while 
playing basketball during military service.  He also contends 
that pes planus was incurred in service.  The basis for the 
January 1997 denial, the last final denial in this case, was 
that the evidence did not show that the veteran either had a 
right knee condition or pes planus which was incurred in or 
aggravated by his period of active military service.  Since 
that time, additional evidence has been added to the record 
in conjunction with the veteran's attempt to reopen his 
claim.

The Board notes that the separation examination was negative 
for abnormalities of lower extremities or feet, thus 
indicating that no right knee disability or bilateral foot 
condition resulted from any incident during the veteran's 
period of service.  

The additional evidence includes the June 1998 report of a VA 
C&P examination, an October 1998 statement by the veteran, 
and testimony at hearings in June 1999 and October 1999.  

In the veteran's additional statement and testimony in 
support of his claim, he offers an account of having incurred 
a right knee injury and pes planus during his period of 
service.  Although the Board does not question the veteran's 
credibility herein, it notes that as mere reiterations of 
previous contentions on which his prior claim was based, the 
veteran's statements are not new within the meaning of 38 
C.F.R. § 3.156.  The Board also notes that some of the 
veteran's testimony was in more detail than prior 
contentions.  However, although the veteran is competent to 
report his alleged in-service injury, as well as any 
continuation of such symptoms after service, the record does 
not reflect that he possesses a recognized degree of medical 
knowledge that would render him competent to offer opinions 
as to medical diagnosis or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that if lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a), it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.

The June 1998 report of a VA C&P examination had diagnoses of 
osteochondritis dissecans of the right knee, medial 
compartment degenerative joint disease of the right knee and 
bilateral pes planus.  These records are cumulative of prior 
medical records showing diagnosis and treatment for a right 
knee disability and pes planus.  While the additional 
evidence shows a right knee disability and pes planus, it is 
cumulative evidence as the evidence previously considered 
established that the veteran has a current disability of a 
right knee disability and pes planus.  The evidence is not 
probative to the issue of incurrence or aggravation while on 
active duty.  The statements made to physicians concerning 
the onset of the claimed disabilities are mere recitations of 
the appellant's account previously made and considered.  
Thus, these records are not new evidence.  See Cox v. Brown, 
5 Vet. App. 95 (1993).

As the Board has determined that the newly presented evidence 
is cumulative and repetitious of previously considered 
evidence and not "new" for purposes of reopening a claim, 
our analysis ends as to whether the evidence is new and 
material.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  

The Board finds that there is no new evidence to be 
considered by itself or in connection with evidence 
previously assembled that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
sufficient to reopen a claim of entitlement for service 
connection for a right knee disability and pes planus has not 
been received.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the February 
1999 statement of the case and the June 1999 supplemental 
statement of the case informing the veteran of the laws and 
regulations pertinent to new and material evidence cases, and 
advising him that to be new and material, the additional 
evidence would have to include competent medical evidence of 
a relationship between a current right knee disability and 
pes planus and his period of military service.  The veteran 
has neither submitted nor identified evidence sufficient to 
warrant reopening the claim.  No additional evidence 
pertinent to the instant appeal has been identified or 
obtained.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for a right knee disability and pes planus 
is denied.


REMAND

Low back strain

Service connection was granted for low back strain in a 
rating decision in December 1991 evaluated as 10 percent 
disabling effective from December 1991.  The veteran contends 
that his low back symptoms have increased and warrant a 
higher evaluation.  The Board finds that the veteran's claim 
of increased evaluation for low back strain is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), in that it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, the veteran's evidentiary assertions 
concerning the severity of his service-connected low back 
strain (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

After careful review of the claims folder, the Board finds 
that further development is warranted.

As the veteran's claim is well grounded, there is a duty to 
assist him in the development of facts pertinent to his 
claim. 38 U.S.C.A. § 5107(a).  This duty is neither optional 
nor discretionary, and includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  A 
VA examination for rating purposes must be thorough and 
contemporaneous, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the Court 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the present case, the veteran has complained, in 
correspondence, testimony, and during the June 1998 
orthopedic examination, that he had pain associated with his 
low back.  The veteran testified that he has not had any 
injury to his back post-service.  Further, the examiner 
reported during the June 1998 VA medical examination that X-
ray studies of the lumbar spine conducted in September 1997 
showed disk herniation seen at the L4-L5, L5-S1 level, which 
extended toward the left and impinged on the left S1 nerve 
root within the spinal canal.  However, the examiner did not 
comment on whether any current low back disorder or 
complaints of low back pain, are, to some extent, related to 
the service-connected low back strain.  Thus, an additional 
VA medical examination is necessary for a fully informed 
evaluation of the claim.  Green, 1 Vet. App. at 124.

Further, the criteria applicable to evaluation of the 
veteran's service-connected back disorder include Diagnostic 
Code 5292, which is based on range of motion.  Thus, the 
Board finds that the Court's decision in DeLuca applies to 
the claim of increased evaluation for low back strain.  
Accordingly, VA examination of the veteran should consider 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.

At his October 1999 hearing, the veteran claimed that his 
disc disease of the low back should be recognized as part of 
his service-connected disability.  Hearing transcript, 6.  
Although the RO's September 1998 rating decision noted that 
there was disc disease related to an intercurrent injury, a 
formal rating decision on the issue of entitlement to service 
connection for disc disease was not accomplished.  The issue 
of whether service connection is warranted for disc 
herniation/disease is inextricably intertwined with the issue 
of the proper evaluation for the service-connected 
lumbosacral strain.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Court has also held that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to, or the result of a service connected disability, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As such, the RO should 
address the issue of service connection for disc disease by 
way of causal relationship and by aggravation.

In light of the foregoing, appellate review of the claim of 
entitlement to an increased evaluation for low back strain is 
deferred until completion of the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers who treated him for a low back 
disorder since June 1998.  After securing any 
necessary releases, the RO should obtain copies 
of all VA and private treatment records (not 
already of record), for association with the 
claims folder.

2.  After securing any necessary releases, the 
RO should obtain copies of medical records from 
the veteran's employer for association with the 
claims folder. 

3.  Then, the veteran should be afforded a VA 
orthopedic examination to determine the current 
nature and severity of his service-connected 
low back strain.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect a review of 
the pertinent evidence.  All necessary testing, 
including X-ray studies, should be conducted 
and the results reported in detail.  The 
examiner should be requested to provide an 
opinion as to the severity of any functional 
impairment due to the veteran's service-
connected low back strain, including the degree 
of any limitation of motion due to pain "on 
use or due to flare ups," supported by 
adequate pathology, and evidence of weakened 
movement.  

The examiner should further dissociate 
complaints or symptomatology related to 
nonservice-connected low back disorders, or 
indicate that such dissociation cannot be 
achieved. The RO should insure that the veteran 
is advised of the adverse action that may be 
taken with respect to his claim should he fail 
to report without good cause for any scheduled 
examination. 38 C.F.R. § 3.655.

In regard to any diagnosed disk herniation or 
degenerative disk disease, the examiner is 
requested to express an opinion on the 
following issues:

(a)  Is it at least as likely as not that any 
diagnosed disc disease is causally related to 
or aggravated by the service-connected low back 
strain?

(b)  If it is determined that there is a 
likelihood that disc disease is aggravated by 
service-connected low back strain, the 
examination report must address the following 
medical issues:

(i)  The baseline manifestations which are due 
to the effects of disk disease.

(ii)  The increased manifestations which, in 
the examiner's opinion, are proximately due to 
the service- connected low back strain, based 
on medical considerations.

(iii)  The medical considerations supporting an 
opinion that increased manifestations of disk 
disease are proximately due to the service- 
connected lumbosacral strain.

4.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development has been completed in full.  In 
particular, the RO should review the requested 
examination and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of this 
remand.

5.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should re-adjudicate the issue of 
entitlement to an increased evaluation for the 
service- connected low back strain, and 
adjudicate the issue of entitlement to service 
connection for other low back disorder, to 
include disk disease as secondary to service-
connected lumbosacral strain with application 
of Allen.  In rating the service-connected back 
disability, the RO should consider whether 38 
C.F.R. §§ 4.40 and 4.45 apply so as to justify 
a higher rating.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Only those issues for which an appeal has been 
perfected should be certified to the Board for appellate 
review.  The case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
Member, Board of Veterans' Appeals



 

